Exhibit 10.37
May 30, 2008
David A. Stamler, M.D.
Dear David:
On behalf of XenoPort, Inc. (the “Company”), I am pleased to invite you to join
the Company as Senior Vice President, Chief Medical Officer. In this position,
you will initially report directly to me. You will be expected to devote all of
your business time, attention and energies to the performance of your duties
with the Company. The effective date (the “Effective Date”) of your employment
will be July 15, 2008, or as mutually agreed upon with the Company.
The terms of this offer of employment are as follows:

1.   Compensation. The Company will pay you a starting salary of $29,166.67 per
month (equivalent to $350,000.00 per year), payable in periodic installments on
our regular paydays in accordance with the Company’s standard payroll policies.
Your salary will begin as of the Effective Date of employment. The first and
last payment by the Company to you will be adjusted, if necessary, to reflect a
commencement or termination date other than the first or last working day of a
pay period.   2.   Bonuses. The Company will offer you a sign-on bonus in the
amount of $50,000.00 (subject to applicable payroll taxes) to be payable on the
first payroll date following the Effective Date of your employment. If you
voluntarily terminate your employment prior to the one year anniversary of the
Effective Date, you will return to the Company one hundred percent (100%) of
this bonus.   3.   Bonus Plan. You will be entitled to participate in any bonus
plan adopted by the Company for its employees on such terms as the Company’s
Board of Directors (the “Board”) may determine in its discretion, including the
existing XenoPort, Inc. Corporate Bonus Plan. The target bonus for 2008 at your
level is 30%. Under the terms of the plan, target bonus awards are determined
and communicated to eligible employees annually. For the 2008 bonus year, your
bonus will be based entirely on the performance of the Company against its
corporate goals. Starting in 2009, unless modified by the Board in connection
with the annual compensation review of executives and pursuant to the terms of
the plan, fifty percent of your bonus will be based on the performance of the
Company against its corporate goals, and 50% of your bonus will be based on your
performance against your individual goals.   4.   Benefits. During the term of
your employment, you will be entitled to the Company’s standard vacation and
benefits covering employees, as such may be in effect from time to time.   5.  
Moving and Relocation Related Expenses. The Company will reimburse you for
customary relocation expenses actually incurred, such expenses not to exceed
$175,000.00 (the “Relocation Amount”), including (i) closing costs associated
with purchasing a home in the Bay Area, (ii) real estate fees incurred in
selling your home in Maryland and (iii) the cost of packing and shipping your
household goods to the Bay Area. Reimbursements for all taxable expenses will be
‘grossed-up’ to compensate for applicable taxes.       If you voluntarily
terminate your employment: (i) prior to the one-year anniversary of the
Effective Date, you will return to the Company one hundred percent (100%) of any
amounts paid as the Relocation Amount under this Section 5; or (ii) after the
one-year anniversary of the Effective Date but prior to the two-year anniversary
of the Effective Date, you will return to the

 



--------------------------------------------------------------------------------



 



    Company fifty percent (50%) of any amounts paid as the Relocation Amount
under this Section 5.   6.   Housing Subsidies. In accordance with the Company’s
normal payroll practices and subject to the usual, required withholding:

  a.   until the earlier to occur of the sale or rental of your current
residence in Maryland or March 31, 2009, the Company will: (i) pay you the cost
of reasonable temporary housing in the Bay Area; and (ii) pay or reimburse you
for reasonable and customary travel expenses, including airline transportation
(coach class), in connection with your services while your family continues to
reside in Maryland; and     b.   in connection with your purchase of a new home
in the Bay Area, the Company will negotiate in good faith the terms to pay you
additional housing assistance, which could include either (i) a cash bonus
payment when you finalize a loan with a third-party bank; (ii) monthly housing
cash supplements paid for up to four years; or (iii) some combination of (i) and
(ii); provided, however, that in no event shall the housing assistance provided
pursuant to this Section 6(b) exceed $250,000.00 in the aggregate.

    Each of these payments (collectively, the “Housing Subsidy”) will be subject
to your continued service to the Company through the relevant payment dates. If
you voluntarily terminate your employment: (i) prior to the one-year anniversary
of the Effective Date, you will return to the Company one hundred percent (100%)
of any amounts paid as the Housing Subsidy under this Section 6; or (ii) after
the one-year anniversary of the Effective Date but prior to the two-year
anniversary of the Effective Date, you will return to the Company fifty percent
(50%) of any amounts paid as the Housing Subsidy under this Section 6.   7.  
Stock Options. Upon the approval of the Compensation Committee of the Board as
soon as practicable following your Effective Date, you will be granted a stock
option, which will be, to the extent possible under the $100,000.00 rule of
Section 422(d) of the Internal Revenue Code of 1986, as amended (the “Code”), an
“incentive stock option” (as defined in Section 422 of the Code), to purchase
150,000 shares of the Company’s Common Stock (as adjusted for stock splits,
stock dividends and similar events) pursuant to the Company’s 2005 Equity
Incentive Plan (the “2005 Plan”) or outside of the 2005 Plan. The exercise price
of such options will be set at the fair market value on the date of grant.
Common stock subject to the option shall vest, assuming uninterrupted full-time
service to the Company, over a 4-year period, with 25% of the shares subject to
the option vesting one year from your Effective Date, and 1/48th of the shares
subject to the option vesting each month thereafter subject to your continued
service to the Company through the relevant vesting dates.   8.   Restricted
Stock Award. On the first practicable business day of the month following your
Effective Date, you will be granted 10,000 restricted stock units (as adjusted
for stock splits, stock dividends and similar events), which may be settled in
stock, pursuant to the 2005 Plan or outside of the 2005 Plan. Such restricted
stock units shall vest, assuming uninterrupted full-time service to the Company,
over a four-year period in equal annual installments, with 25% cliff vesting at
each anniversary of the grant date of the restricted stock award, subject to
your continued service to the Company through the relevant vesting dates.   9.  
Severance. If, prior to the two-year anniversary of the Effective Date, your
services to the Company are terminated by the Company without Cause (as defined
below) and not in the

 



--------------------------------------------------------------------------------



 



    context of a change of control of the Company, you will be entitled to
receive Severance Benefits (as defined below).

    If you become entitled to receive such Severance Benefits pursuant to this
Section 9, the continued payments of base salary, to the extent of payments made
from the date of your termination of employment through March 15 of the calendar
year following such termination, are intended to constitute separate payments
for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and thus
payable pursuant to the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations; to the extent such payments
are made following said March 15, they are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations made
upon an involuntary termination from service and payable pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations, to the maximum extent
permitted by such provision, with any excess amount being regarded as subject to
the distribution requirements of Section 409A(a)(2)(A) of the Code, including,
without limitation, the requirement of Section 409A(a)(2)(B)(i) of the Code that
payment be delayed until six (6) months after your termination of employment if
you are a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of
the Code at the time of such termination.       For the purposes of this
Section 9, “Cause” shall mean either: (i) any act of personal dishonesty taken
by you in connection with your responsibilities as an officer or employee of the
Company; (ii) the conviction of a felony or misdemeanor involving moral
turpitude; (iii) a willful act that constitutes misconduct and that is injurious
to the Company; (iv) conduct that, in the good faith and reasonable
determination of the Board, demonstrates gross unfitness to serve; or
(v) following delivery to you of a written demand for performance from the
Company that describes the basis for the Company’s belief that you have not
substantially performed your duties, continued violations of your obligations to
the Company that are demonstrably willful and deliberate.       For purposes of
this Section 9, “Severance Benefits” shall mean continued payment of your base
salary in effect immediately prior to such termination of employment for a
period of 12 months following the effective date of such termination of
employment. In addition, you shall have the right to continue your health
insurance benefits pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”) and any analogous provisions of applicable state law.
Should you so elect, the Company shall reimburse you for 12 months of such
health care coverage following the effective date of such termination of
employment.       Notwithstanding the foregoing, the payment of Severance
Benefits, if any, pursuant to this Section 9 will cease immediately and
terminate permanently at the earlier of (i) 12 months following the effective
date of such termination of employment and (ii) such time as you commence
full-time employment (or a comparable consulting engagement) after your
termination of employment with the Company.       The receipt of any Severance
Benefits pursuant to this Section 9 shall be subject to you executing and not
revoking a separation agreement and release of all claims in a form acceptable
to the Company.   10.   At-Will Employment. You should be aware that your
employment with the Company is for no specified period and constitutes “at-will”
employment. As a result, you are free to terminate your employment at any time,
for any reason or for no reason. Similarly, the Company is free to terminate
your employment at any time, for any reason or for no reason.

 



--------------------------------------------------------------------------------



 



11.   Proprietary Information Agreement. As a condition of accepting this offer
of employment, you will be required to complete, sign and return the Company’s
standard form of Employee Proprietary Information Agreement (sent under separate
cover).

12.   Immigration Laws. For purposes of federal immigration laws, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided within 3 business days of the Effective Date, or your employment
relationship with the Company may be terminated.   13.   General. This offer
letter, the Employee Proprietary Information Agreement, the XenoPort employee
handbook, the stock award agreements covering the grants described in Sections 7
and 8 above, the Change of Control Agreement, and Indemnification Agreement,
when signed by you, set forth the terms of your employment with the Company and
supersede any and all prior representations and agreements, whether written or
oral. This agreement can only be amended in writing, signed by you and an
officer of the Company. Any waiver of a right under this agreement must be in
writing. This agreement will be governed by California law.

We look forward to your joining the Company. If the foregoing terms are
agreeable, please indicate your acceptance by signing the enclosed copy of this
letter in the space provided below and returning it to me, along with your
completed and signed Employee Proprietary Information Agreement. This offer will
terminate if not accepted on or before June 23, 2008.

            Sincerely,
XENOPORT, INC.
      By:   /s/ William J. Rieflin         William J. Rieflin        President 
   

     
AGREED AND ACCEPTED:
  DATE
 
   
/s/ David A. Stamler
  6/20/08                    
 
David A. Stamler
   

 